Ragan, C.
Charles C. Stevens files here a petition in error for the review of a judgment pronounced against him by the district court. of Sheridan county on an information charging him with stealing cattle. 'Stevens complains that the verdict of the jury is not sustained by sufficient evidence; that the court erred in rejecting certain testimony offered by him; in not granting him a new trial *557on the ground’s of newly discovered evidence; and because one of the jurors ivas disqualified, because he admitted on his voir clire examination that he had an opinion as to the merits of the case which it would require evidence to remove. We have patiently and carefully studied and examined this record, and not one of the contentions made Jby the plaintiff in error can be sustained. The record presents not one proposition of law which is novel and which has not been time and again decided by this court, and it would subserve no useful purpose whatsoever to write an’ opinion .specifically stating the contentions of the plaintiff in error and our reasons for overruling them. The judgment of the district court is right and is
Affirmed.